Ethridge, J.,
delivered the opinion of the court.
The appellant, Yal Jones, was indicted and convicted of murder, and sentenced to the penitentiary for life, for the killing of one Mack Williams. The killing occurred at a place where a card game known as “skin game” was being played for money. Jones was a participant in the gambling, and in the course of the play was broke. At first he borrowed some money from some of the other people in the game, and also lost that. He attempted to borrow more money, but was unable to do so. He stated in what appears to be a jocular manner that if he had a gun lie would hold up the crowd in the game. One of the players remarked that he would furnish the gun if Jones would divide the proceeds with him. While this conversation was being indulged in the deceased, Mack Williams, stated to J ones that he would not hold him up. Jones replied that Mack would be the first son of a bitch he would throw the gun on. Jones then left the house where the game was being played, went home and secured more money from his wife, and *462took Ills Winchester and returned to the game. When Jones left the game to go home Williams' stated after Jones had gotten out of the house that he believed he would go and get some more catridges, that Jones might return and attempt to hold the game up. It seems also that another player secured a gun in Jones’ absence. When Jones returned he opened the door and stepped in the room, and there seems to have been a scattering of the negroes, but, according to some of the state witnesses, Mack Williams faced him with his pistol in his hands, when Jones said, “What are you all scared about? I ain’t got nothing,” and held up his coat to show that he did not have his pistol, whereupon Williams returned his pistol to his pocket, according to the state witnesses, and turned his back on Jones, and said to another negro, “Let’s go on with the game.” The other remarked he would let it air, and left. That when Williams turned his back Jones reached outside the door where he had left his Winchester, obtained it, and fired, shooting Williams in the back. He then walked to where Williams was, and stood over his body, when Williams fired at him two or three times, inflicting a wound upon the defendant. Williams died in a short while. According to some of the state witnesses, when Jones reentered the house Williams got behind the door with his pistol in his hands, but when Jones stated he had-nothing, and pulled up his coat to show he had no pistol, Williams put up his pistol, and turned to some of the other parties present, and said, “Let’s go on with the game,” and the others declined to do so, and Williams said, “You are not going to let this negro break up the game, are you?”
There was testimony .on the part of Jones’ wife that the deceased had insulted her on previous occasions, and had threatened to kill her husband if she told him of Williams ’ acts, and that she did tell her husband of Williams ’ conduct: On this evidence defendant requested two instructions on the subject of manslaughter, which were refused by the' court, and the refusal is assigned as *463error. It is insisted that Jones, having knowledge of these threats, may have been in great fear of Williams, and that fear, as well as rage or anger, wonld constitute such passion as to reduce the killing from murder to manslaughter. A complete answer to all of these contentions is that nothing was said on the night in question about this matter. There was no quarrel or dispute growing out of Williams’ conduct towards defendant’s wife. There is nothing in the circumstances disclosed by the evidence to reduce the killing to manslaughter. If Jones’ evidence be taken into consideration be sought to establish self-defense, and there is nothing in his own testimony to warrant the belief that he shot the deceased because of any ill treatment of his wife by the deceased.
There was no error in the trial, and th©> judgment is affirmed.

Affirmed.